United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIEs EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIEs EXCHANGE ACT OF 1934 For the transition period from: Commission file number 000-30115 ASIA CORK INC. (Exact name of Small Business Issuer as specified in its charter.) DELAWARE 13-3912047 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3rd Floor, A Tower of Chuang Xin Information Building No. 72 Second Keji Road, Hi Tech Zone, Xi’An, Shaanxi 710075 P.R. CHINA (Address of principal executive offices, including zip code) (011) 86-13301996766 (Issuer’s telephone number, including area code) (Former Address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated fileroAccelerated fileoNon-accelerated fileroSmall reportingcompanyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: On May 10, 2010 there were 35,663,850 shares of Common Stock, par value $.0001 per share, outstanding. ASIA CORK INC. FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2010 INDEX Page PART I - FINANCIAL INFORMATION Item 1: – Financial Statements 1 Item 2: - Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3: – Quantitative and Qualitative Disclosures About Market Risk 30 Item 4: Controls and Procedures 31 PART II - OTHER INFORMATION Item 1: - Legal Proceedings 32 Item 1A:- Risk Factors 32 Item 2: - Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3: – Default upon Senior Securities 32 Item 4: – Removed and Reserved 32 Item 5: – Other Information 32 Item 6: – Exhibits 32 PART I Financial Information ITEM 1. FINANCIAL STATEMENTS Asia Cork Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, 2010 December 31, 2009 Assets: (Unaudited) (Audited) Current Assets: Cash and equivalents $ 1,285,351 $ 49,949 Accounts receivable, net of allowance for doubtful accounts of $265,789 and $269,259, respectively 5,098,145 5,176,239 Inventories 3,958,893 5,971,339 Advance to suppliers 3,717,048 2,468,733 Loan to unrelated party 29,300 29,295 Deferred income taxes assets 9,806 3,064 Prepayments and other current assets 23,266 130,065 Total Current Assets 14,121,809 13,828,684 Property and Equipment - Net 2,283,522 2,339,307 Deposit for Purchase of Fixed Assets 2,021,717 2,021,380 Deposit for Acquisition 1,362,462 1,362,234 Non-Refundable Deposit for Purchase of Land Use Right 1,465,013 1,464,768 Investment Properties - Net 3,110,525 3,139,686 Investment - At Cost 2,051,018 2,050,675 Intangible Assets- Net 3,662 3,742 Deferred Income Tax Assets 53,592 54,591 Total Assets 26,473,320 26,265,067 Liabilities and Equity: Liabilities: Current Liabilities Accounts payable and accrued expenses 1,446,737 1,532,469 Loan payable - 215,321 Convertible note, net 700,000 700,000 Customer deposits 23,422 10,112 Taxes payable 819,007 534,393 Due to stockholder/officer 177,611 177,582 Other current liabilities - 22,528 Total Current Liabilities 3,166,777 3,192,405 Total Liabilities 3,166,777 3,192,405 Equity: Asia Cork Inc. Stockholders' Equity: Common stock, $0.0001 par value, 200,000,000 shares authorized, 35,663,850 issued and outstanding 3,566 3,566 Additional paid-in capital 4,485,446 4,485,446 Additional paid-in capital-stock warrant 279,386 279,386 Reserve funds 2,842,426 2,808,865 Retained earnings 10,916,533 10,740,044 Accumulated other comprehensive income 2,661,765 2,657,741 Total Asia Cork Inc. Stockholders' Equity 21,189,122 20,975,048 Noncontrolling Interest 2,117,421 2,097,614 Total Equity 23,306,543 23,072,662 Total Liabilities and Equity $ 26,473,320 $ 26,265,067 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Asia Cork Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For Three Months Ended March 31, 2010 2009 (Unaudited) (Unaudited) Revenues $ 3,634,641 $ 902,504 Cost of Goods Sold 2,875,512 689,587 Gross Profit 759,129 212,917 Operating Expenses Selling expenses 163,467 125,973 Bad debt (recoveries) (3,514 ) (808 ) Research & development costs 109,851 - General and administrative expense 208,508 114,282 Total Operating Expenses 478,312 239,447 Income (Loss) From Operations 280,817 (26,530 ) Other Income (Expense or Loss) Interest (expense), net (44,225 ) (114,384 ) Other income , net 32,606 24,725 Loss on disposal of inventories (1,974 ) - Total Other Expense or Loss (13,593 ) (89,659 ) Income (Loss) from Continuing Operations Before Taxes 267,224 (116,189 ) Provision for Income Taxes 37,367 2,824 Net Income (Loss) Before Noncontrolling Interest 229,857 (119,013 ) Less: Net income (loss) attributable to the noncontrolling interest 19,807 (5,472 ) Net Income (Loss) Attributable to Asia Cork Inc. $ 210,050 $ (113,541 ) Earnings Per Share - Basic and Diluted: - Basic $ 0.01 $ (0.00 ) - Diluted: $ 0.01 $ (0.00 ) Weighted Common Shares Outstanding - Basic and Diluted - Basic 35,663,850 35,663,850 - Diluted: 40,269,113 38,734,025 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Asia Cork Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For Three Months Ended March 31, 2010 2009 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net Income (Loss) $ 210,050 $ (113,541 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided by (Used in) Operating Activities: Depreciation and amortization 85,921 75,846 Bad debt adjustment (3,514 ) (808 ) Loss on disposal of inventories 1,974 - Net income (loss) attributable to noncontrolling interest 19,807 (5,472 ) Deferred income tax benefits (5,732 ) 1,866 Consulting fees adjusted from deferred - 9,840 Interest expenses for discount on convertible note - 69,756 Changes in operating assets and liabilities Accounts receivable 82,460 303,315 Inventories 2,011,133 119,475 Advance to suppliers (1,247,694 ) (268,441 ) Prepayments and other current assets 106,803 (66,908 ) Accounts payable and accrued expenses (85,988 ) (13,149 ) Customer Deposit 13,306 - Taxes payable 284,477 (86,944 ) Other current liabilities (22,528 ) (29,603 ) Net Cash Provided by (Used in) Operating Activities 1,450,475 (4,768 ) Cash Flows From Financing Activities: Repayment to the loan (215,321 ) - Net Cash Used in Financing Activities (215,321 ) - Net Increase (Decrease) in Cash and Equivalents 1,235,154 (4,768 ) Effect of Exchange Rate Changes on Cash 248 142 Cash and Equivalents at Beginning of Period 49,949 23,605 Cash and Equivalents at End of Period $ 1,285,351 $ 18,979 SUPPLEMENT DISCLOSURES OF CASH FLOW INFORMATION Interest expenses paid $ 7,258 $ 13,112 Income taxes paid $ - $ 108 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Asia Cork Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION a) Interim financial statements: The unaudited condensed consolidated financial statements of Asia Cork Inc.(f/k/a Hankersen International Corp.) and subsidiaries (the "Company") have been preparedin accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet information as of December 31, 2009 was derived from the audited consolidated financial statements included in the Company's Annual Report on Form 10-K. These interim financial statements should be read in conjunction with that report. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. b) Description of business and reverse merger: Asia Cork Inc. (f/k/a Hankersen International Corp.) (the "Company") was incorporated on August 1, 1996, under the laws of the State of Delaware. Until August 2005, the Company had no operations and the sole purpose of the Company was to locate and consummate a merger or acquisition with a private entity. On July 11, 2008, the Company's wholly owned subsidiary, Asia Cork Inc., was merged into its parent, the Company, in order to change the name of the Company, after approval by the Board of Directors of the Company pursuant to the Delaware General Corporation Law. The Company is the surviving company of the merger and, except for the adoption of the new name its Certificate of Incorporation is otherwise unchanged. The wholly-owned subsidiary was formed in July 2008 and had no material assets. As permitted by Delaware General Corporation Law, the Company assumed the name of its wholly owned subsidiary following the merger and now operates under the name Asia Cork Inc. The Company’s common stock is quoted on the Over the Counter Bulletin Board under the trading symbol “AKRK.OB 4 In August 2005, the Company, through Kushi Sub, Inc., a newly formed Delaware corporation and wholly-owned subsidiary of the Company ("Acquisition Sub") acquired all the ownership interest in Hanxin (Cork) International Holding Co., Ltd. ("Hanxin International"), a British Virgin Islands limited liability corporation, organized in September 2004. The Company acquired Hanxin International in exchange for shares of common stock and shares of the Series A Preferred Stock of the Company. The capitalizations are described in further detail in Note 18 to the accompanying consolidated financial statements. Subsequent to the merger and upon the conversion of the Series A Preferred Stock, the former shareholders of Hanxin International will own 95% of the outstanding shares of the Company's common stock. As a result of the ownership interests of the former shareholders of Hanxin International, for financial statement reporting purposes, the merger was treated as a reverse acquisition, with Hanxin International deemed the accounting acquirer and Kushi deemed the accounting acquiree. Historical information of the surviving company is that of Hanxin International. Hanxin International has no other business activities but owns 100% of Xi'An Cork Investments Consultative Management Co., Ltd. ("Xi'An"), which owns 92% of Xian Hanxin Technology Co., Ltd. ("Hanxin"), incorporated in July 2002, both Xi'An and Hanxin are People's Republic of China (“PRC”) corporations. Most of the Company’s activities are conducted through Hanxin. During the year ended December 31, 2005, Hanxin acquired a 75% equity interest of Cork Import and Export Co. Ltd. (“CIE”), a PRC corporation engaged in the cork trading business. Hanxin is engaged in developing, manufacturing and marketing of cork wood floor, wall and decorating materials. Its products are sold to customers in China and oversea customers in India, the United States of America, Germany and Japan through the distributors or agents c) Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reporting amounts of revenues and expenses during the reported period.
